Citation Nr: 1517516	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-08 356	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to an initial compensable rating for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) with gastritis/hiatal hernia for the period from September 20, 2011, to August 31, 2013.  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from August 1982 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which, as relevant, granted service connection for COPD and GERD with gastritis/hiatal hernia, and assigned initial noncompensable ratings, effective September 20, 2011, and denied service connection for erectile dysfunction. 

The Veteran entered a notice of disagreement as to the propriety of the initially assigned ratings and the denial of service connection in September 2012.  Thereafter, a statement of the case was issued in January 2013 that addressed the issues of entitlement to an initial compensable rating for COPD, service connection for GERD with gastritis/hiatal hernia (as it was proposed to sever service connection for such disability), and service connection for erectile dysfunction.  Thereafter, in a March 2013 substantive appeal (VA Form 9), the Veteran limited his appeal to the issue of entitlement to an initial compensable rating for COPD.  

However, the Board also notes that, while service connection for GERD with gastritis/hiatal hernia was severed by a June 2013 rating decision, effective September 1, 2013, there remains for consideration by the Agency of Original Jurisdiction (AOJ) the matter of entitlement to an initial compensable rating for GERD with gastritis/hiatal hernia for the period from September 20, 2011, to August 31, 2013.  In this regard, the Board again notes that the Veteran filed a timely notice of disagreement in September 2012 expressing dissatisfaction with the initial rating assigned by July 2012 rating decision.  Furthermore, the January 2013 statement of the case addressed what, at that time, was the proposed severance of service connection for GERD with gastritis/hiatal hernia, but not the propriety of the rating assigned for this disability.  Thus, as will be discussed below, a remand for issuance of a statement of the case addressing the matter of entitlement to a compensable rating for GERD with gastritis/hiatal hernia for the period from September 20, 2011, to August 31, 2013 is necessary.  See 38 C.F.R. § 19.26 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the electronic files reveals that, with the exception of VA treatment records dated from January 2012 to May 2012, which were considered by the AOJ in the July 2012 rating decision, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and, with respect to the claim for an increased rating for COPD, that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

The Veteran was last afforded a VA compensation examination addressing the severity of his COPD three years ago in April 2012.  Pulmonary function tests were not accomplished at that time, but were accomplished at a VA medical facility in September 2012.  The record also reflects reports from private pulmonary function testing in January 2009 (conducted during active duty).  Given the length of time since the Veteran was last afforded a VA examination or pulmonary function testing to assess the severity of the service-connected COPD, and the Veteran's assertions that the severity of this disability is not adequately reflected by the current rating (see March 2013 substantive appeal), the Board finds that a VA examination that includes pulmonary function testing is necessary to assess the current nature and severity of his service-connected COPD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, while on remand, the Veteran should be requested to identify any outstanding VA or non-VA treat records relevant to his COPD.  Thereafter, all identified records should be obtained for consideration in his appeal.  

With respect to the matter of an initial compensable rating for GERD with gastritis/hiatal hernia for the period from September 20, 2011, to August 31, 2013, as indicated in the Introduction, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case addressing this matter.  As noted previously, in a July 2012 rating decision, the RO granted entitlement service connection for such gastrointestinal disability, and a noncompensable rating was assigned effective September 20, 2011.  Also as previously noted, the Veteran submitted a notice of disagreement with respect to the propriety of the initial rating for this disability in September 2012, and while service connection has been severed for GERD with gastritis/hiatal hernia, there remains for consideration the propriety of the rating assigned for the period from the effective date of the grant of service connection and to the effective date of the severance of service connection for this disability.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2014).  Thus, remand for issuance of a statement of the case on this matter is needed.  Manlincon, supra.  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case addressing the issue of entitlement to an initial compensable rating for GERD with gastritis/hiatal hernia for the period from September 20, 2011, to August 31, 2013.  Please advise him of the time period in which to perfect an appeal of this matter.  If the Veteran perfects an appeal of this matter in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to his COPD.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, the Veteran should be scheduled for VA examination to determine the severity of his service-connected COPD.  Prior to the examination, the electronic files and a copy of this Remand must be made available to the examiner.  All indicated tests and studies, to include pulmonary function testing, are to be performed.  The examiner should review the results of all testing prior to completion of the examination report, and identify the current nature and severity of all manifestations of the Veteran's service-connected COPD.  An assessment of the functional impact of this disability on daily life and employability should be rendered. 

All findings and opinions should be supported by a clear rationale.   

4.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claim of entitlement to an initial compensable rating for COPD based on the entirety of the evidence of record.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


